Citation Nr: 1430682	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  05-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from July 1967 to September 1991.  

This matter was initially addressed by the Board of Veterans' Appeals (Board) in a September 2011 remand.  At that time, the Board addressed two claims for increased rating and determined that a TDIU claim had been "reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The TDIU claim has been remanded several times by the Board, most recently in September 2013 for the purpose of obtaining specifically-identified private medical records and an addendum to a previously-issued VA examination.  

As noted in the September 2013 remand, the record includes an assertion of clear and unmistakable error (CUE) in a November 1992 rating decision which denied service connection for a lumbar spine disorder.  See July 2013 Written Brief Presentation.  This assertion of CUE, it was noted, has not been addressed by the RO in the first instance and was referred to the RO in September 2013 for appropriate action.  It is unclear whether any action has been taken so the claim is AGAIN referred to the Agency of Original Jurisdiction (AOJ).  

Also noted by the Board in September 2013, as part of the July 2013 Written Brief Presentation it appears that the Veteran was seeking to reopen a previously denied claim (see March 2004 rating decision) for service connection for diabetes.  This issue was referred to the RO for appropriate action.  It is unclear whether any action has been taken so the service connection claim for diabetes is AGAIN referred to the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's representative argued in an April 2014 written brief that the VA medical opinions obtained to date are inadequate.  Although the representative disagrees with the findings recorded and notes that it has been two years since the examiner saw the Veteran, the representative does not specifically argue that the Veteran's service-connected disabilities have worsened.  Nevertheless, the Veteran submitted a statement dated in April 2014 in which he said "I have been ill and have had to report to the Wahiawa General Hospital Emergency Room and have had different tests evaluated at the Tripler VA Hospital."  The Veteran also referred to findings reported by the VA examination, and disagreed with the characterization of the extent of his physical activity, specifically with regard to the length of time he walks his dog.  

The Veteran referred to recent "tests" and emergency treatment, but did not specify to which conditions the treatment or testing referred.  Given the recent medical treatment, assertions by the Veteran and his representative as to the adequacy of the VA examination and length of time since that examination was conducted, the Board must remand for a new examination to determine the current severity of the Veteran's service-connected disabilities and an opinion on the effect of his service-connected disabilities on his ability to work.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Geib v. Shinkseki, 733 F.3d 1350 (fed. Cir. 2013).  

The Veteran referred to problems presented by his back condition, but the Board points out that service connection is not currently in effect for a back disability.  In deciding the current claim, the Board must consider only the effects of the Veteran's service-connected disabilities; hypertension (evaluated as 10 percent disabling); coronary artery disease status post angioplasty and myocardial infarction associated with hypertension (10 percent); right thumb (dominant) trigger finger release residuals (10 percent): and left (non-dominant) fourth trigger finger, and status post surgery right (dominant) index finger tenosynovitis, each noncompensably disabling.  A combined rating of 30 percent is in effect.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for hypertension, coronary artery disease, right thumb, left fourth finger, right index finger disabilities since May 2011, including and treatment recently received from Wahiawa General Hospital and Tripler VA Hospital (likely Tripler Army Medical Center).  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder, and all pertinent electronic records, must be made available to the examiner for review.  

The examiner should render an opinion, consistent with sound medical principles, as to whether, without regard to the impact of nonservice-connected disabilities or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities- hypertension; coronary artery disease status post angioplasty and myocardial infarction associated with hypertension; right thumb (dominant) trigger finger release residuals; left (non-dominant) fourth trigger finger; and status post surgery right (dominant) index finger tenosynovitis, either singly or taken together, preclude him from obtaining and retaining substantially gainful employment consistent with his work and education background.

The physician should set forth all examination findings, along with complete rationale for the conclusion reached. 

3.  After completing all indicated development, and any additional development deemed warranted, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


